Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
This allowance is in response to the Amendments and Remarks submitted December 10, 2021.
The amendments of claim 7 are acknowledged.

Examiner’s Amendments
This application is in condition for allowance except for the presence of claims 1-6 and 14-18 directed to inventions non-elected without traverse.  Accordingly, claims 1-6 and 14-18 been cancelled.


Allowable Claims
Claims 7-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art found is Lanier, JR. et al. (US 2011/0186177), Liu (US 2008/0243073), and Kamen et al. (US 2007/0219597), none of which disclose required hingably connected and catch configuration along with the catch not being capable of release when the needle housing and needle cradle are attached to the housing. While having a hinge and catch configuration on a housing of a fill adapter is well known, as shown in Daily et al. (US 6,530,900) and Gross et al. (US 6,186,982), no prior art could be found that would motivate one of ordinary skill in the art to have a configuration wherein the catch cannot be released when the needle housing and needle cradle are attached to the housing, absent glancing into Applicant’s specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781